DETAILED ACTION
	This office action is in response to the divisional (DIV) application and claims filed on April 26, 2021.  This application is a DIV of U.S. Application No. 16/561,394, which has matured into U.S. Patent No. 11,022,750 B2.
Claims 1-4 are pending, with claim 1 as the sole independent (method) claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (apparatus/device type claims 1-19 were pursued in the parent ’394 application), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on June 1, 2021, have been considered and made of record (note #9 (to Loeliger et al. ‘174) and #12 (to Lin et al. ‘960) have been lined-through and are not considered.  These two references are not pertinent to optical fibers, and are likely inputted typos for another intended U.S. Patent Number.  Accordingly, printing these patents on an eventual allowance may unnecessarily add references to the first page of this application.  If Applicant intended different U.S. Patent Numbers, those should be provided in another IDS responding to this office action.  

Drawings
The original drawings (nine (9) pages) were received on April 26, 2021.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-4 are allowed over the closest prior art of record.  Claims 1 is the sole independent claim, as a method of forming type.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Li et al. ‘677; Molin et al. ‘950; Li et al. NPL; Fleming, Jr. et al. ‘174; Balemarthy ‘325) does not expressly teach or reasonably suggest, in combination, each method step claim limitation as arranged and as a whole by method claim 1.  For example, although the prior art above (Li et al. ‘677 and Molin et al. ‘950 being the closest reference) teaches similar configurations with dual or co-doped optical fibers, the claimed features of having a 1st concentration of GeO2 and a 2nd concentration of Al2O3, and with the conditions as outlined by the first sections of claim 1 (see Applicant’s Figs. 5 and 9 for context of the dopant concentrations of GeO2 and Al2O3 as well as varying conditions (monotonically increasing or decreasing radially (in claim 1)); first and second radially varying concentrations and max dopant value relationships with a moat (trench), also being drawn to 20 - 70 micron requirements for diameter range, with fiber functional properties (final paragraph) in combination and as a whole to represent each method step / feature of claim 1 is not found reasonably obvious by this prior art.  For these reasons, the Examiner is unable to present a prima facie case of obviousness to independent method claim 1.  Claims 2-4 depend from claim 1, being allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A to Bookbinder ‘750 (parent patent).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 22, 2021